

114 S2065 IS: Working Student Act of 2015
U.S. Senate
2015-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2065IN THE SENATE OF THE UNITED STATESSeptember 22, 2015Ms. Baldwin (for herself, Mr. Casey, Mr. Reed, and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Higher Education Act of 1965 to increase the income protection allowances.
	
 1.Short titleThis Act may be cited as the Working Student Act of 2015.
		2.Support for
			 working students
			(a)Dependent
 studentsSection 475(g)(2)(D) of the Higher Education Act of 1965 (20 U.S.C. 1087oo(g)(2)(D)) is amended to read as follows:
				
 (D)an income protection allowance (or a successor amount prescribed by the Secretary under section 478) of $8,519 for academic year 2016–2017;.
			(b)Independent
 students without dependents other than a spouseSection 476(b)(1)(A)(iv) of the Higher Education Act of 1965 (20 U.S.C. 1087pp(b)(1)(A)(iv)) is amended to read as follows:
				
 (iv)an income protection allowance (or a successor amount prescribed by the Secretary under section 478)—
 (I)for single or separated students, or married students where both are enrolled pursuant to subsection (a)(2), of $13,244 for academic year 2016–2017; and
 (II)for married students where 1 is enrolled pursuant to subsection (a)(2), of $21,222 for academic year 2016–2017;.
			(c)Independent
 students with dependents other than a spouseSection 477(b)(4) of the Higher Education Act of 1965 (20 U.S.C. 1087qq(b)(4)) is amended to read as follows:
				
					(4)Income
 protection allowanceThe income protection allowance is determined by the following table (or a successor table prescribed by the Secretary under section 478), for academic year 2016–2017:Income Protection AllowanceFamily SizeNumber in College(including student)12345For each additional subtract:2$33,534$27,797$4,230341,74236,045$30,308451,54345,83340,122$34,385560,83155,08049,37043,659$37,949671,32165,40859,72453,96048,276For eachadditionaladd:5,950.
			(d)Updated tables
 and amountsSection 478(b) of the Higher Education Act of 1965 (20 U.S.C. 1087rr(b)) is amended—
 (1)in paragraph (1), by striking subparagraphs (A) and (B) and inserting the following:
					
						(A)In
 generalFor each academic year after academic year 2016–2017, the Secretary shall publish in the Federal Register a revised table of income protection allowances for the purpose of sections 475(c)(4) and 477(b)(4), subject to subparagraphs (B) and (C).
						(B)Table for
 independent studentsFor each academic year after academic year 2016–2017, the Secretary shall develop the revised table of income protection allowances by increasing each of the dollar amounts contained in the table of income protection allowances under section 477(b)(4) by a percentage equal to the estimated percentage increase in the Consumer Price Index (as determined by the Secretary) between December 2014 and the December next preceding the beginning of such academic year, and rounding the result to the nearest $10.; and
 (2)in paragraph (2), by striking shall be developed and all that follows through the period at the end and inserting shall be developed for each academic year after academic year 2016–2017, by increasing each of the dollar amounts contained in such section for academic year 2016–2017 by a percentage equal to the estimated percentage increase in the Consumer Price Index (as determined by the Secretary) between December 2014 and the December next preceding the beginning of such academic year, and rounding the result to the nearest $10..
				(e)Effective
 dateThe amendments made by this section shall be effective on July 1, 2016.